DETAILED ACTION
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 1 and 2 resolves the previous rejection of claim 2 under 35 USC 112(b). Therefore the previous rejection of claim 2 under 35 USC 112(b) has been withdrawn.
Allowable Subject Matter
Claims 1-7, 10 and 12-21 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have the at least one separation pillar be disposed on a surface of the lower electrode away from the base substrate and penetrate the light emitting layer and the upper electrode in combination with the other limitations of claim 1.
Regarding claim 21, the following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, motivate or suggest one having ordinary skill in the art before the effective filing date to have the display substrate further comprises at least one insulating pillar, the at least one insulating pillar is disposed on a surface of the lower electrode away from the base substrate and penetrates the light-emitting layer and the upper electrode, and the at least one separation pillar is disposed on a surface of the at least one insulating pillar away from the base substrate in combination with the other limitations of claim 21.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 13 of Zhai et al. (US 2019/0237523) teaches wherein a cross section of one of at least one separation pillar (Item 30) is trapezoidal. However, Zhai does not teach at least one insulating pillar, the at least one insulating pillar is disposed on a surface of the lower electrode away from the base substrate and penetrates the light-emitting layer and the upper electrode, and the at least one separation pillar is disposed on a surface of the at least one insulating pillar. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891